Name: Commission Regulation (EEC) No 3790/89 of 15 December 1989 repealing Regulation (EEC) No 914/89 determining the price fixed in advance of unprocessed dried grapes from the 1985 and 1986 harvests to distillation industries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 367/46 Official Journal of the European Communities 16. 12. 89 COMMISSION REGULATION (EEC) No 3790/89 of 15 December 1989 repealing Regulation (EEC) No 914/89 determining the price fixed in advance of unprocessed dried grapes from the 1985 and 1986 harvests to distillation industries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of . the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 11 25/89 (2), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1277/84 of 8 May 1984 laying down general rules for the system of production aid for processed fruit and vegetables (3), as last amended by Regulation (EEC) No 2367/89 (4), and in particular Article 6 ( 1 ) thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies 0, as last amended by Regulation (EEC) No 2328/88 (6), stipulates that such products, intended for specific uses yet to be determined, must be sold at prices fixed in advance or determined by an invitation to tender ; Whereas Commission Regulation (EEC) No 913/89 of 10 April 1 989 on the sale by storage agencies of unprocessed dried grapes for the manufacture of alcohol f), stipulates that certain quantities of dried grapes may be sold at a price fixed in advance to interested operators ; Whereas Commission Regulation (EEC) No 914/89 (8) determines the price fixed in advance for a maximum of 526 tonnes of unprocessed currants from the 1985 harvest and 2 500 tonnes of sultanas from the 1986 harvest reserved for the manufacture of alcohol ; whereas the remaining quantities are not likely to be sold for the abovementioned use ; whereas Regulation (EEC) No 914/89 should accordingly be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 914/89 is amended as follows : 1 . In the title 'from the 1985 and 1986 harvests' is replaced by the words 'from the 1985 harvest'; 2. Article 1 is replaced by the following : 'Article 1 1 . The Greek storage agencies listed in the Annex shall proceed to the sale of a maximum of 526 tonnes of currants from the 1985 harvest in accordance with Regulation (EEC) No 626/85 and (EEC) No 913/89 at a price of ECU 16,8 per 100 kilograms net for currants. 2. The processing security referred to in Article 2 (2) of Regulation (EEC) No 913/89 shall be ECU 15,1 per 100 kilograms net for currants.'; 3 . The Annex is replaced by the Annex to the present Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2 . 1986, p. 1 . (2) OJ No L 118 , 29. 4 . 1989, p. 29 . 0 OJ No L 123, 9 . 5 . 1984, p. 25 . (4) OJ No L 225, 3 . 8 . 1989 , p. 1 . O OJ No L 72, 13 . 3 . 1985, p. 7. (6) OJ No L 202, 27. 7 . 1988, p. 45. 0 OJ No L 97, 11 . 4. 1989, p. 5. (8) OJ No L 97, 11 . 4 . 1989, p. 7. 16. 12. 89 Official Journal of the European Communities No L 367/47 ANNEX 'ANNEX List of storage agencies referred to in Article 1 of this Regulation CURRANTS 1 . ASO, Mezonos 241 , Patras, Greece. 2. Enosis Georgikon Sineterismon Zakynthou, Zakynthos, Greece.